death). The collision resulted in the victim's death. The court was
                 informed that, while Williams had never been convicted of a prior
                 misdemeanor or felony, he had been "charged with leaving the scene of a
                 collision" in 2012 and had one "prior DUI arrest." Williams' prison term of
                 6 to 15 years falls within the parameters provided by the relevant statute,
                 see NRS 484E.010(3), and is not so disproportionate to the crime "as to
                 shock the conscience." CuIverson v. State, 95 Nev. 433, 435, 596 P.2d 220,
                 221-22 (1979); see also Harmelin v. Michigan, 501 U.S. 957, 1000-01
                 (1991) (plurality opinion) (explaining that the Eighth Amendment does not
                 require strict proportionality between crime and sentence; it forbids only
                 an extreme sentence that is grossly disproportionate to the crime).
                 Further, Williams has not alleged that the district court relied solely on
                 impalpable or highly suspect evidence or that the sentencing statute is
                 unconstitutional. See Chavez v. State, 125 Nev. 328, 348, 213 P.3d 476,
                 489-90 (2009). Therefore, we conclude that the sentence imposed does not
                 constitute cruel and unusual punishment and the district court did not
                 abuse its discretion at sentencing, see Houk v. State, 103 Nev. 659, 664,
                 747 P.2d 1376, 1379 (1987), and we
                               ORDER the judgment of conviction AFFIRMED.


                                                     Pie/few:up     ,J
                                         Pickering



                 Parraguirre                               Saitta




SUPREME COURT
        OF
     NEVADA
                                                       2
OD) 1911A    e
                cc: Hon. Stefany Miley, District Judge
                     Marchese Law Office
                     Attorney GenerallCarson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
       OF
     NEVADA
                                                   3
OH 1947A    e